Citation Nr: 1822227	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing sitting in St. Paul, Minnesota. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remands this matter for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus, with consideration of the Veteran's October 2015 videoconference hearing testimony.

At the October 2015 videoconference hearing, the Veteran testified that he was exposed to acoustic trauma during his service at the air station. The Veteran testified that he worked with four engine prop planes and worked on the ramp, which consisted of launching and recovering the aircraft, toying the aircraft, and working as an electronics technician. The Veteran explained that he worked on the interior, exterior lighting, and navigation systems. The Veteran further explained that he was within 30 feet of the nose of the air craft during launching and recovery. The Veteran was unsure if he wore hearing protection during his service, and stated, "it's kind of a grey area right there. I mean, I'm sure there was times, and times where we, we didn't."


The Veteran described buzzing and ringing in his bilateral ears, with trouble hearing. The Veteran noted worsening in the last few years, and stated that he first noticed his ear disabilities in June 1989, although he found it difficult to hear each other talk at times when it was loud on the ramp or in the shop.

The Veteran asserts that he was not exposed to acoustic trauma post-service. The Veteran testified that he worked for a refinery where he loaded products on the barges of oil and gasoline, and that he was at the railroad where it was very quiet. 

Primarily, upon review of the Veteran's claims file, the Board concedes in-service acoustic trauma, and remands this matter for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus. Considering the Veteran's military personnel records and his testimony, the Board considers the Veteran to be a reliable historian as to his in-service experiences, and concedes acoustic trauma in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the crucial remaining issue is whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus, and his conceded in-service noise exposure. 

The Board notes that the Veteran was last afforded a VA examination of his bilateral hearing loss and tinnitus disabilities in October 2013 with an addendum opinion in October 2014. Although the VA examiner noted the Veteran's acoustic trauma in service, at his October 2015 videoconference hearing the Veteran provided additional details regarding his experiences in service. Such testimony is to be considered upon remand.

Additionally, upon remand, the examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Thus, the examiner is to consider the totality of the record in weighing the Veteran's statements asserting symptomatology. Any opinion furnished must be sufficiently supported by medical knowledge and rationale, and therefore, is conclusionary in nature. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and ongoing VA treatment and/or private treatment records.

2. Thereafter, the claims record and a copy of this remand must be made available to, and reviewed by, the October 2014 VA examiner (or a suitable substitute) to determine the etiology of the Veteran's bilateral hearing loss and tinnitus. The examiner must indicate on the examination report that the case was reviewed again. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

The examiner should provide an opinion addressing the following questions: 

(a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or aggravated by service to include acoustic trauma in service?

(b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus was incurred in or aggravated by service to include acoustic trauma in service?




In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's noise exposure consistent with his duties in service, to include acoustic trauma from working on the ramp and working inside and outside of planes, with the planes being within 30 feet of the nose of the air craft during launching and recovery. See October 2013 videoconference hearing testimony. The VA examiner is also directed to the Veteran's testimony that he was not exposed to acoustic trauma post-service.

The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in furtherance of his perceived hearing loss. See Jandreau, 492 F.3d at 1377.

The examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). A significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis,. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinion provided must be sufficiently supported by medical knowledge and rationale, and therefore, not conclusionary in nature. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




